DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 45, 47, 50-53 and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 45 requires a step of “determining that a leading aircraft may create a wake vortex that interferes with the trailing aircraft by determining navigation position information of the leading aircraft that the leading aircraft is in proximity to the airport field and at a low enough altitude to have deployed flaps”.  That is, “determining that a leading aircraft may create a wake vortex” equates to, or at least requires “determining navigation position information of the leading aircraft that the leading aircraft is in proximity to the airport field and at a low enough altitude to have deployed flaps.”  What is required by the limitation in general is not clear.  The wording “determining navigation position information of the leading aircraft that the leading aircraft is in proximity to the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 requires very broadly that “the second data pattern includes data about an environment external to any aircraft”.  However, claim 45 already requires that the second data pattern comprises “an altitude of the on-ground aircraft”, such altitude being within the scope of “data about an environment external to any aircraft”.  Therefore claim 47 fails to further limit the subject matter of claim 45.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
In view of the amendment removing language from claim 45, the rejection under 35 U.S.C. 112(a) is withdrawn, however the remaining language is indefinite as set forth above and the intended scope is not clear.  Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. 
With reference to paragraph [0089], Applicant argues “navigation position information known by the trailing aircraft… is used in conjunction with the altitude of the on-ground aircraft, the value of which was transmitted through a second modulated data pattern by the on-ground aircraft to the trailing aircraft; this altitude of the on-ground aircraft can be understood by those of skill in the art to provide a proxy for an altitude of the airport field where the aircraft is on-ground, this altitude would normally have to be 
While it is not clear what determination(s) are required by the language as amended, the specification provides minimal description of such determination(s), the most relevant ([0089]) referring to conventional systems which use “a database and navigation position information to determine when the leading aircraft is in proximity to an airport and at a low enough altitude to have deployed flaps”. Is it the intent to encompass this conventional feature?  Separately, [0089]-[0090] describe that “embodiments of the present invention improve these (conventional) systems”, by transmitting “data such as flap settings” (from the leading aircraft) and then that “airport field altitude information can be obtained without the use of an airport data base to confirm that the leading aircraft 1615 has flap settings for landing and may cause wake vortex problems”.  If this feature is intended, it is suggested that such be clearly claimed based on these passages.  It should also be clarified what is making this determination.  The claim refers to a “transceiver” on an on-ground aircraft and a “transceiver” on the trailing aircraft, neither of which appear capable of making such determinations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:30 AM-5:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.